Motion for a stay pending appeal granted on condition that appellant be ready to argue or submit the appeal at the October Term, beginning October 3, 1960, for which term the appeal is ordered to be placed on the calendar. The appeal will be heard on the original papers and on the typewritten briefs of appellant and respondent. The parties are directed to file five copies and to serve one copy of their respective briefs. The appellant’s brief must he served and filed on or before September 28, 1960.